Exhibit 10(iii)(y)

Whirlpool Corporation

Executive Deferred Savings Plan II

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

Contents

 

     Article 1. Establishment and Purpose    1 1.1    Establishment    1 1.2   
Purpose    1      Article 2. Definitions    1 2.1    Definitions    1 2.2   
Gender and Number    3      Article 3. Eligibility for Participation    3 3.1   
Eligibility    3      Article 4. U.S. Participant Election to Defer    3 4.1   
Base Salary or Short-Term Incentive Compensation Deferral Amount    3 4.2   
Deferral of Long-Term Incentive Compensation    3 4.3    Time and Form of
Payment    4 4.4    Cancellation or Changes to Deferral or Payment Elections   
5 4.5    Cash-Out of Small Account Balances    5 4.6    Distributions on Account
of Death or Disability    6 4.7    Delay of Payment    6      Article 5.
Non-U.S. Participant Deferral    7 5.1    Base Salary or Short-Term Incentive
Compensation Deferral Amount    7 5.2    Long-Term Incentive Compensation
Deferral Amount    7 5.3    Deferral Period    7 5.4    Manner of Payment    7
     Article 6. Deferred Accounts    7 6.1    Participant Account(s)    7 6.2   
Deemed Investment of Accounts    7 6.3    Charges Against Accounts    8 6.4   
Contractual Obligation    8 6.5    Unsecured Interest    8      Article 7.
Payment of Deferred Amounts    8 7.1    Payment of Deferred Amounts    8 7.2   
Payment due to Unforeseeable Emergency    8      Article 8. Beneficiary    9 8.1
   Beneficiary    9      Article 9. Rights of Employees, Participants    9 9.1
   Employment    9 9.2    Nontransferability    9

 

i



--------------------------------------------------------------------------------

     Article 10. Administration    10 10.1    Administration    10 10.2   
Conflicting Terms    10      Article 11. Claims Procedure    10 11.1    Claims
Procedure    10      Article 12. Amendment and Termination of the Plan    11
12.1    Amendment    11 12.2    Termination    11      Article 13. Change in
Control    12 13.1    In General    12      Article 14. Requirements of Law   
12 14.1    Requirements of Law    12 14.2    Section 409A Compliance    12 14.3
   Governing Law    13      Article 15. Employment, State, Local and Foreign
Taxes    13 15.1    Withholding    13 15.2    Acceleration of Payment    13   
  Article 16. Effective Date of the Plan    14 16.1    Effective Date    14   
  Article A-1. Purpose, Eligibility and Effective Date    A-1 A-1.1    Purpose
   A-1 A-1.2    Effective Date    A-1 A-1.3    Eligibility    A-1 A-1.4   
Participation    A-1      Article A-2. Definitions    A-1 A-2.1    Definitions
   A-1      Article A-3. Participant Deferral Elections and Contribution Credits
   A-3 A-3.1    Participant Elections to Defer    A-3 A-3.2    Participant
Contribution Credits    A-3      Article A-4. Employer Matching Contribution
Credits    A-3 A-4.1    Employer Matching Contribution Credits    A-3 A-4.2   
Timing of Employer Matching Contribution Credits    A-4 A-4.3    Special Rule
Regarding 2007 Deemed Matching Contribution Credits    A-4      Article A-5.
Automatic Company Contribution Credits    A-4 A-5.1    Automatic Company
Contribution Credits    A-4 A-5.2    Timing of Automatic Company Contribution
Credits    A-5

 

ii



--------------------------------------------------------------------------------

     Article A-6. Accounts; Vesting; Earnings and Losses    A-5

A-6.1

   Restoration Accounts    A-5 A-6.2    Participant Contribution Credit
Subaccount    A-5 A-6.3    Automatic Company Contribution Credit Subaccount   
A-5 A-6.4    Employer Matching Contribution Credit Subaccount    A-5 A-6.5   
Vesting of Contribution Credits    A-5 A-6.6    Investment Options    A-5 A-6.7
   Adjustment of Restoration Accounts    A-6      Article A-7. Distributions   
A-6

A-7.1

   Distribution of Benefits    A-6      Article A-8. Amendment or Termination   
A-6

A-8.1

   Amendment and Termination    A-6

 

iii



--------------------------------------------------------------------------------

Article 1. Establishment and Purpose

1.1 Establishment

Whirlpool Corporation (a Delaware corporation hereinafter referred to as the
“Company”) established this nonqualified deferred compensation plan for
executives as described herein, known as THE WHIRLPOOL EXECUTIVE DEFERRED
SAVINGS PLAN II (hereinafter called the “Plan”) effective January 1, 2005. This
Plan is applicable to deferrals of salary and incentives earned on and after
January 1, 2005, and amounts deferred under The Executive Deferred Savings Plan,
effective September 1, 1990, as amended (the “Grandfathered Plan”), that were
not vested as of December 31, 2004. The Plan is hereby amended and restated
effective January 1, 2009 to make changes to the Plan as required or permitted
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable guidance issued thereunder.

1.2 Purpose

The purpose of this Plan is to provide a means whereby Participants may elect to
defer receipt of the following forms of compensation payable by the Company,
subject to Committee approval: (i) Base Salary, (ii) Short-Term Incentive
Compensation, and (iii) Long-Term Incentive Compensation.

Article 2. Definitions

2.1 Definitions

Whenever used herein, the following terms shall have the meaning set forth
below:

 

(a) “Base Salary” means an Employee’s permanent wages; salaries; shift premiums;
overtime; sales commissions; vacation and holiday pay; and paid leave for jury
duty, bereavement leave and military duty.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Change in Control” means an event that would constitute a change in
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A.

 

(d) “Committee” means the Human Resources Committee of the Board empowered to
take actions as stated in this Plan.

 

(e) “Company” means Whirlpool Corporation, a Delaware corporation.

 

(f)

“Disability” or “Disabled” means the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company. The Participant will be deemed to be Disabled if he or she is
determined to be totally disabled by

 

1



--------------------------------------------------------------------------------

 

the Social Security Administration or if he or she is determined to be disabled
in accordance with the Company’s (or Subsidiary’s, if applicable) disability
insurance program, provided that the definition of disability applied under such
disability insurance program complies with the foregoing definition of
Disability.

 

(g) “Employee” means a regular salaried employee (including executives and
directors who are also employees) of the Company or its Subsidiaries, or any
branch or division thereof.

 

(h) “Long-Term Incentive Compensation” means such long-term incentives as the
Committee may approve from time to time, including long-term incentive
compensation that may qualify as performance-based compensation, as described in
Section 409A.

 

(i) “Non-U.S. Participant” means any Participant who is subject to taxation by a
country other than the United States of America (“U.S.”) and who is not subject
to taxation by the U.S. Government.

 

(j) “Participant” means an Employee who is designated by the Committee to
participate in this Plan or who becomes a Participant under Supplement A.

 

(k) “Section 409A” means Code section 409A, the final regulations issued under
Code section 409A, and all other Internal Revenue Service guidance that may be
issued thereunder.

 

(l) “Separation from Service” has the meaning given to such term in
Section 409A.

 

(m) “Short-Term Incentive Compensation” means such short-term incentives as the
Committee may approve from time to time.

 

(n) “Stock Award” means an award granted under a Plan or program maintained by
the Company, including but not limited to the Whirlpool Executive Stock
Appreciation and Performance Program, and the Whirlpool Strategic Excellence
Program, which provides for the settlement of the award in stock of the Company
and which has been deferred in accordance with the provisions of this Plan.

 

(o) “Subsidiary” means any corporation, a majority of the total combined voting
power of all the classes of stock of which is directly or indirectly owned by
the Company.

 

(p) “Unforeseeable Emergency” means (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or a dependent (as defined
in Section 152 of the Code, without regard to Section 152(b)(1),
Section 152(b)(2) and Section 152(d)(1)(B) of the Code) of the Participant;
(ii) loss of the Participant’s property due to casualty (including the need to
rebuild the Participant a home following damage to a home not otherwise covered
by insurance); or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Whether an Unforeseeable Emergency exists will be determined by the
Committee, in its discretion, in accordance with Section 409A.

 

2



--------------------------------------------------------------------------------

(q) “U.S. Participant” means any Participant who is subject to taxation by the
U.S. Government.

 

(r) “Year” means the 12-month period beginning January 1 and ending December 31.

2.2 Gender and Number

Except when otherwise indicated by the context, any masculine terminology when
used in the Plan shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

Article 3. Eligibility for Participation

3.1 Eligibility

Participation in the Plan shall be limited to: (a) those Employees of the
Company or any Subsidiary designated as Participants by the Committee; or
(b) any Employee of the Company or any Subsidiary who becomes eligible to
participate in Supplement A pursuant to Section 1.3 thereof. In the event an
Employee no longer meets the requirements for participation in this Plan, as
determined by the Committee in its discretion, he shall become an inactive
Participant, retaining all the rights described under this Plan, except the
right to make deferrals under the Plan, until the time that he again becomes an
active Participant. Notwithstanding the foregoing, nothing in this Plan shall be
construed as requiring or permitting the cancellation of a Participant’s valid
deferral election if such Participant’s ineligibility to continue as an active
Participant in the Plan results from such Participant’s transfer to a position
that is otherwise not eligible to participate in the Plan, except as permitted
by Section 409A.

Article 4. U.S. Participant Election to Defer

4.1 Base Salary or Short-Term Incentive Compensation Deferral Amount

At any time prior to December 31 of each Year, and subject to the approval of
the Committee, a U.S. Participant may elect, in accordance with such procedures
as may be established by the Committee, to defer:

 

(a) any part (in 5% increments up to 75%) of his Base Salary to be earned during
the immediately following calendar Year, and

 

(b) any part (in 5% increments up to 75%) of any Short-Term Incentive
Compensation payable with respect to services to be performed in the immediately
following Year.

4.2 Deferral of Long-Term Incentive Compensation

 

(a)

Long-Term Incentive Compensation. With respect to Long-Term Incentive
Compensation that qualifies as performance-based compensation as described in
Section 409A, the Committee may permit eligible Participants to defer any part
(in 5% increments up to 75%) of the amount of Long-Term Incentive Compensation
to be paid for such performance period provided that the

 

3



--------------------------------------------------------------------------------

 

election to defer is made no later than the date that is six months before the
end of the performance period. In no event will an election to defer Long-Term
Incentive Compensation be permitted after such compensation has become both
substantially certain to be paid and readily ascertainable. With respect to
Long-Term Incentive Compensation that does not qualify as performance-based
compensation as described in Section 409A, the Committee may establish
procedures for the deferral of such compensation provided such procedures comply
with the provisions imposed by Section 409A.

 

(b)

Elections with respect to unvested amounts. With respect to awards of Long-Term
Incentive Compensation that require the Participant’s continued performance of
services for at least twelve months from grant of an award thereunder before the
Participant vests in the award, the Committee may permit eligible Participants
to defer any part (in 5% increments up to 75%) of the payment of the award,
provided that the election to defer such compensation is made on or before the
thirtieth (30th) day after grant of the award and the election is made at least
twelve months in advance of the earliest possible vesting date.

 

(c) Stock Awards. Stock Awards shall have no voting rights. Dividend equivalents
declared with respect to a Participant’s Stock Awards in accordance with the
underlying program governing the terms of the Stock Award shall be credited to
the Participant’s account(s) under the Plan and paid in accordance with the
provisions of Section 4.3, Section 4.4, Section 4.5, Section 4.6 or Section 4.7,
as applicable.

4.3 Time and Form of Payment

Subject to Section 4.4(b), Section 4.5, Section 4.6 and Section 4.7, payment of
the amounts deferred under the Plan shall be made to the U.S. Participant as
follows:

 

(a) in a lump sum payment on the first regular Company payroll date for salaried
exempt employees to occur in the seventh calendar month following such
Participant’s Separation from Service; or

 

(b) if elected by the Participant in accordance with procedures adopted by the
Committee,

 

  (1) in a lump sum payment on the first regular Company payroll date for
salaried exempt employees to occur in the seventh calendar month following such
Participant’s Separation from Service, or

 

  (2) in a lump sum payment on the first regular Company payroll date for
salaried exempt employees to occur in April of the calendar year following the
first anniversary of the Participant’s Separation from Service, or

 

  (3) in ten (10) substantially equal annual installments (based on a declining
balance method) with the first installment payable on the first regular Company
payroll date for salaried exempt employees in the seventh calendar month next
following the Participant’s Separation from Service and the second through the
tenth installments payable in each successive tax year of the Participant on the
first regular Company payroll date for salaried exempt employees after the
anniversary of the first installment payment.

 

4



--------------------------------------------------------------------------------

All payments of deferred compensation hereunder shall be made in cash, except
that all Stock Awards which would have been paid in stock if not deferred shall
be paid in stock. In the case of a distribution in stock to a Participant who
has elected installment payments in accordance with Section 4.3(b), any
installment that would consist of fractional shares of stock will be rounded
down to the next lower number of whole shares of stock.

4.4 Cancellation or Changes to Deferral or Payment Elections

The elections in Sections 4.1, 4.2 and 4.3 (and Section A-3.1 of Supplement A)
are irrevocable once made and may not be modified or terminated by the
Participant or his beneficiary, except as follows:

 

(a) Cancellation of Deferral Elections in the Event of Unforeseeable Emergency.
A Participant’s deferral election under Sections 4.1 and 4.2 (and Section A-3.1
of Supplement A) may be cancelled due to an Unforeseeable Emergency or a
hardship distribution pursuant to Section 1.401(k)-1(d)(3) of the Treasury
Regulations. In the event of cancellation of a Participant’s deferral election
under this Section 4.4(a), any later deferral election must comply with the
provisions of Sections 4.1 or 4.2, as applicable.

 

(b) Subsequent Deferral Election Affecting the Time and Form of Payment. Subject
to Section 4.5 and Section 4.6, a Participant may make a subsequent election to
defer the time of payment of the amounts deferred under the Plan on his or her
behalf, provided that

 

  (1) the election shall not become effective until at least twelve (12) months
after the date on which the election is made;

 

  (2) the election is made at least twelve (12) months before the date that
payment would otherwise have occurred (or in the case of installment payments,
at least twelve months before the date the first installment would otherwise
have been paid); and

 

  (3) payment of the amounts deferred on the Participant’s behalf shall be made
in a lump sum on the date that is five (5) years from the date such payment
would otherwise have occurred (or in the case of a participant who had
previously elected installment payments, five years from the date the first
installment would otherwise have been paid).

4.5 Cash-Out of Small Account Balances

The Company shall disregard a Participant’s election regarding the time and form
of payment (as described in Section 4.3(b)) and a Participant’s subsequent
deferral election (as described in Section 4.4(b)) if the amounts deferred on
behalf of the Participant (including earnings) under this Plan and all other
nonqualified deferred compensation plans maintained by the Company which are

 

5



--------------------------------------------------------------------------------

aggregated with this Plan pursuant to Treasury Regulation Section 1.409A-1(c)(2)
upon such Participant’s Separation from Service does not exceed $100,000. In
such case, the amounts deferred under the Plan on behalf of the Participant will
be paid in a lump sum cash payment on the first regular Company payroll date for
salaried exempt employees to occur in the seventh calendar month following such
Participant’s Separation from Service.

4.6 Distributions on Account of Death or Disability

Notwithstanding Section 4.3 and Section 4.4(b), in the event a Participant dies
or becomes Disabled before all amounts deferred on his or her behalf under the
Plan are distributed, all remaining amounts deferred on the Participant’s behalf
(including all amounts remaining in the Plan on behalf of a Participant who had
commenced to receive installment payments pursuant to Section 4.3(b)) will be
paid in a lump sum payment on the first Company payroll date for salaried exempt
employees in the month following the Participant’s death or Disability, as
applicable.

4.7 Delay of Payment

Notwithstanding any other provision in the Plan, payment of the amounts deferred
under the Plan will be delayed as follows:

 

(a) If any Participant is a Specified Employee (as defined in Section 409A),
upon a Separation from Service for any reason other than death, commencement of
payment to such Participant shall not be made before the date that is six
(6) months after the date of his or her Separation from Service (or, if earlier,
the date of death of the Participant). Payments to which a Specified Employee
would otherwise be entitled during this period shall be accumulated and paid,
together with earnings that have accrued during this six-month delay, on the
first Company payroll date for salaried exempt employees in the seventh calendar
month following the date of his Separation from Service.

 

(b) If the Company reasonably anticipates that any portion of the benefit
payable under the Plan to any Participant could be limited or nondeductible
under Code section 162(m) (or cause other amounts payable by the Company to be
nondeductible under Code section 162(m)), then the payment of such portion of
the benefit to such Participant shall be delayed until the earliest date on
which the Company reasonably anticipates that the deduction will not be limited
or eliminated by application of Code section 162(m).

 

(c) Payment of the amounts deferred under the Plan may be delayed as permitted
under Section 409A, as if stated in the Plan, for example, if the making of a
payment would jeopardize the ability of the Company to continue as a going
concern, or the Company reasonably anticipates that the making of the payment
will violate Federal securities or other applicable laws.

 

(d) If the payment of any deferred amount hereunder is delayed for any reason
beyond the Participant’s date of Separation from Service, the portion so delayed
will be credited with earnings, if any, from the date of the Participant’s
Separation from Service until paid.

 

6



--------------------------------------------------------------------------------

Article 5. Non-U.S. Participant Deferral

5.1 Base Salary or Short-Term Incentive Compensation Deferral Amount

At any time prior to December 31 of each Year, the Company may, by written
notice, request any Non-U.S. Participant to defer:

 

(a) any part (in 5% increments up to 75%) of his Base Salary to be earned during
the immediately following calendar Year, and

 

(b) any part (in 5% increments up to 75%) of any Short-Term Incentive
Compensation, or any bonus plan established for Non-U.S. Participants, or any
successor plan, with respect to services to be performed in the immediately
following Year.

5.2 Long-Term Incentive Compensation Deferral Amount

At any time prior to October 1 of the last Year of any performance period under
any Long-Term Incentive Compensation plan, the Company may, by written notice,
request any Non-U.S. Participant to defer any part (in 5% increments up to 75%)
of the incentive to be paid for such performance period.

5.3 Deferral Period

Payment of the amount deferred under the Plan shall be made to the Non-U.S.
Participant as soon as administratively feasible following: (a) the earliest to
occur of his: (i) Disability, (ii) death, or (iii) Separation from Service; or
(b) to the extent that the Committee authorizes such an election, a date
irrevocably elected by a Participant that is either five (5) or ten (10) years
after the date such Participant elects to defer such amounts in accordance with
this Article 5.

5.4 Manner of Payment

The Chairman and Chief Executive Officer may determine the manner of payment to
any Non-U.S. Participant or beneficiary.

Article 6. Deferred Accounts

6.1 Participant Account(s)

The Company shall establish and maintain a bookkeeping account(s) for each
Participant, to be credited as of the date the Long-Term Incentive Compensation,
Short-Term Incentive Compensation, or Base Salary is actually deferred.

6.2 Deemed Investment of Accounts

The Company shall, from time to time, in its sole discretion, select one or more
investment options (which may, but need not, be comparable to the investment
options offered under the Whirlpool 401(k) Retirement Plan) to be made available
as the measuring standards for crediting earnings and losses to a Participant’s
account(s). A Participant may select from such investment options, in a manner
established by the Company, the investment option or options to apply to his or
her account(s) and may change such selections, all in accordance with such rules
as the Company may establish. If a Participant fails to make an investment
election under this Section 6.2, his account(s) will be invested in a default
investment fund designated by the Company.

 

7



--------------------------------------------------------------------------------

Accounts shall be adjusted for investment earnings or losses as of each business
day. The earnings or losses to be credited to the portion of any Participant’s
account(s) under this Section 6.2 for any period shall be equivalent to the
amount of earnings or losses which would have been credited to the account(s) if
such portion of such account(s) had actually been invested in such investment
options during such period in the manner selected by the Participant.

6.3 Charges Against Accounts

There shall be charged against each Participant’s account any payments made to
the Participant or to his beneficiary in accordance with Article 7 hereof.

6.4 Contractual Obligation

It is intended that the Company is under a contractual obligation to make
payments from a Participant’s account when due. Account balances shall not be
financed through a trust fund or insurance contracts or otherwise unless owned
by the Company. Payment of account balances shall be made out of the general
assets of the Company.

6.5 Unsecured Interest

No Participant or beneficiary shall have any interest whatsoever in any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company.

Article 7. Payment of Deferred Amounts

7.1 Payment of Deferred Amounts

Payment of a Participant’s deferred Base Salary or Incentive Compensation, plus
accumulated deemed investment earnings and losses attributable thereto, shall be
paid, in the time and manner described in Articles 4 and 5 of the Plan.

7.2 Payment due to Unforeseeable Emergency

Notwithstanding any provision in the Plan to the contrary, upon a finding that
the Participant has suffered an Unforeseeable Emergency, the Committee may, in
its sole discretion, allow payment of the Participant’s deferred amounts prior
to the time otherwise specified for payment of benefits under the Plan. Whether
a Participant is faced with an Unforeseeable Emergency permitting a payment
under this Section shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of an Unforeseeable Emergency shall not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not cause severe financial
hardship), or by cessation of deferrals under the Plan. Distributions because of
an Unforeseeable Emergency shall be limited to the amount reasonably necessary
to satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution).

 

8



--------------------------------------------------------------------------------

Article 8. Beneficiary

8.1 Beneficiary

A Participant may designate a primary beneficiary or beneficiaries who, upon his
death, are to receive the distributions that otherwise would have been paid to
him. In addition, the Participant shall designate a contingent beneficiary or
beneficiaries who shall receive distributions should the primary beneficiary or
beneficiaries predecease the Participant. All designations shall be in writing
and shall be effective only if and when delivered to the Corporate Vice
President — Human Resources during the lifetime of the Participant.

The designation of a spouse as a beneficiary shall automatically be revoked upon
divorce or legal separation.

In the absence of a beneficiary designation or in the event that all of the
named beneficiaries predecease the Participant, or if there is doubt as to the
right of any beneficiary, the Company shall make payments to the surviving
member(s) of the following classes of beneficiaries, in equal shares, with
preference for classes in the order listed below:

 

(a) the Participant’s spouse (unless legally separated by court decree),

 

(b) the Participant’s children (including children by adoption),

 

(c) the Participant’s parents (including parents by adoption), and

 

(d) the Participant’s executor or administrator.

Benefits will be paid exclusively to the member(s) of the first class in the
order listed above, which has surviving member(s). If that class has more than
one member, payment will be made in equal shares among members of that class.

Article 9. Rights of Employees, Participants

9.1 Employment

Nothing in this Plan shall interfere with or limit in any way the right of the
Company or any of its Subsidiaries to terminate any Employee’s or Participant’s
employment at any time, nor confer upon any Employee or Participant any right to
continue in the employ of the Company or any of its Subsidiaries.

9.2 Nontransferability

No right or interest of any Participant in this Plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including execution, levy, garnishment, attachment, pledge and
bankruptcy. In the event of a Participant’s death, payment of any amounts due
under this Plan shall be made to the Participant’s designated beneficiary, or in
the absence of such designation, to the classes of beneficiaries as stated in
Section 8.1 herein.

 

9



--------------------------------------------------------------------------------

Article 10. Administration

10.1 Administration

 

(a) The Chairman of the Board and Chief Executive Officer (the “Chairman”) shall
be responsible for the day-to-day administration of the Plan, subject to the
control and direction of the Committee. The Chairman is authorized to interpret
the Plan; to prescribe, amend, and rescind rules and regulations relating to the
Plan; provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Company; and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan or the directions of
the Committee and only to the extent any such action does not operate to
disproportionately advantage the Chairman in the event the Chairman is a
Participant in the Plan.

 

(b) The Committee shall determine within the limits of the express provisions of
the Plan the Employees to whom, and the time or times at which, participation
shall be extended and the amount which may be deferred. In making such
determinations, the Committee may take into account the nature of the services
rendered by such Employees or classes of Employees, their present and potential
contributions to the Company’s or its Subsidiaries’ success, and such other
factors as the Committee in its discretion shall deem relevant. The
determination, interpretation, or other action of the Committee made or taken
pursuant to the provisions of the Plan shall be final and shall be binding and
conclusive for all purposes and upon all persons or other interested parties.

10.2 Conflicting Terms

To the extent that the terms of this Plan conflict with the written terms of any
annual or long-term incentive plan or program maintained by the Company with
respect to the deferral of amounts under those plans or programs, the terms of
this Plan shall control.

Article 11. Claims Procedure

11.1 Claims Procedure

Benefits shall be paid in accordance with the provisions of this Plan.

 

(a) The Participant, or a designated recipient or any other person claiming
through the Participant, shall make a written request for benefits under this
Plan. This written claim shall be mailed or delivered to the Committee. Such
claim shall be reviewed by the Committee or a delegate.

 

(b) If the claim is denied, in full or in part, the Committee shall provide a
written notice within (90) days setting forth the specific reasons for denial,
and any additional material or information necessary to perfect the claim, and
an explanation of why such material or information is necessary, and appropriate
information and explanation regarding the steps to be taken if a review of the
denial is desired. However, if special circumstances require an extension of the
period of time for considering a claim, the 90-day period can be extended for an
additional 90 days by giving the claimant written notice of the extension, the
reason why the extension is necessary, and the date a decision is expected.

 

10



--------------------------------------------------------------------------------

(c) If the claim is denied and a review is desired, the Participant (or
beneficiary) shall notify the Committee in writing within sixty (60) days after
receipt of the written notice of denial. In requesting a review, the Participant
or beneficiary may request a review of pertinent documents with regard to the
benefits created under this Plan, may submit any written issues and comments,
may request an extension of time for such written submission of issues and
comments, and may request that a hearing be held, but the decision to hold a
hearing shall be within the sole discretion of the Committee.

 

(d) The decision on the review of the denied claim shall be rendered by the
Committee within sixty (60) days after the receipt of the request for review (if
no hearing is held) or within sixty (60) days after the hearing if one is held.
However, if special circumstances require an extension of the period of time for
considering an appeal, the 60-day period can be extended for an additional 60
days by giving the claimant written notice of the extension, the reason why the
extension is necessary, and the date a decision is expected. The decision shall
be written and shall state the specific reasons for the decision including
references to the specific provisions of this Plan on which the decision is
based.

Article 12. Amendment and Termination of the Plan

12.1 Amendment

The Committee, consistent with relevant Board action, may amend or modify the
Plan, at any time and from time to time and in any respect, provided, however,
that no such action of the Committee, without approval of the Participant, may
adversely affect in any way any amounts already deferred pursuant to the Plan.

12.2 Termination

The Company reserves the right to terminate the Plan in accordance with this
Section.

 

(a) Bankruptcy. The Company may terminate the Plan within twelve months of a
corporate dissolution taxed under Code section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. section 503(b)(1)(A), provided that the
amounts deferred under the Plan are included in the Participants’ gross incomes
in the latest of: (i) the calendar year in which the Plan termination occurs;
(ii) the calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 

(b)

Change in Control. The Company may terminate the Plan within the thirty days
preceding a Change in Control, or the Company, or a successor company that is
primarily liable for payment of amounts deferred under the Plan immediately
after the Change in Control transaction, may terminate the Plan within the
twelve months following a Change in Control. The Plan will be treated as
terminated only if all substantially similar arrangements sponsored by the
Company (or the successor company, if applicable) and all affiliates are
terminated, so that the Participants in the Plan and all participants that
experienced the Change

 

11



--------------------------------------------------------------------------------

 

in Control event under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve months of the date the Company (or the successor company)
irrevocably takes all necessary action to terminate the arrangements.

 

(c) Discretionary Termination. The Company may terminate the Plan at any time in
its discretion, provided that: (i) the termination does not occur proximate to a
downturn in the financial health of the Company; (ii) all arrangements sponsored
by the Company and its affiliates that would be aggregated with any terminated
arrangement under Section 409A if the same individual participated in all of the
arrangements, are terminated; (iii) no payments other than payments that would
be payable under the terms of the arrangements if the termination had not
occurred are made within twelve months of the termination of the arrangements;
(iv) all payments are made within twenty-four months of the termination of the
arrangements; and (v) the Company and its affiliates do not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Section 409A if the same individual participated in both arrangements, at any
time within three years following the date of termination of the Plan.

 

(d) Other. The Company may terminate the Plan upon such other events and in such
other conditions as the Commissioner of Internal Revenue may prescribe in
generally applicable published guidance.

Article 13. Change in Control

13.1 In General

In the event of a Change in Control of the Company, all amounts due to
Participants under this Plan shall continue to be deferred, and shall continue
to be credited with deemed investment earnings and losses, until scheduled
payments would otherwise be made in accordance with the provisions of the Plan,
provided that the Company (or a successor company) may take action to terminate
the Plan and provide for payment of all amounts deferred under the Plan in a
lump sum payment in accordance with Section 12.2(b).

Article 14. Requirements of Law

14.1 Requirements of Law

The Plan is intended to be an unfunded deferred compensation plan maintained for
a select group of management or highly-compensated employees under sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). The payment of cash pursuant to this Plan shall
be subject to all applicable laws, rules, and regulations, and shall not be made
except upon approval of proper government agencies as may be required.

14.2 Section 409A Compliance

It is intended that any income to a Participant deferred pursuant to this Plan
will not be subject to interest and additional tax under Section 409A. The
provisions of the Plan will be interpreted and construed in favor of the Plan
meeting any applicable requirements of Section 409A. To the extent that any
provision of the Plan would cause a conflict with the requirements of
Section 409A, or would

 

12



--------------------------------------------------------------------------------

cause the administration of the Plan to fail to satisfy Section 409A, such
provision shall be deemed null and void to the extent permitted by applicable
law. The Company, in its absolute discretion, may amend (including
retroactively) this Plan to conform to Section 409A, including amendments to
facilitate the ability of a Participant to avoid the imposition of interest and
additional tax under Section 409A. However, nothing herein shall be construed as
a guaranty by the Company of any particular tax effect on any income deferred
under the terms of the Plan pursuant to a Participant’s election. In any event,
the Company will have no responsibility for the payment of any applicable taxes
on income deferred by the Participant pursuant to the provisions of this Plan.

14.3 Governing Law

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, and any other applicable Federal law,
including Section 409A, and to the extent not preempted by Federal law, this
Plan shall be governed by, construed and administered under the laws of the
State of Michigan, other than its laws respecting choice of law.

Article 15. Employment, State, Local and Foreign Taxes

15.1 Withholding

The Company shall deduct from all payments under this Plan an amount necessary
to satisfy any Federal, state, local, or foreign withholding tax requirements.

15.2 Acceleration of Payment

The time and schedule of payments that would otherwise occur pursuant to Article
4, may be accelerated as follows:

 

(a) A payment may be made to pay the Federal Insurance Contribution Act (FICA)
tax imposed by Code Sections 3101, 3121(a), and 3121(v)(2) on amounts deferred
under the Plan (the FICA amount).

 

(b) A payment may be made to pay state, local, or foreign tax obligations
arising from participation in the Plan that apply to amounts deferred under the
Plan before the amounts are paid or made available to the Participant (the
state, local, or foreign tax amount). Such payment may not exceed the amount of
such taxes due as a result of participation in the Plan. Such payment may be
made by distributions to the Participant in the form of withholding pursuant to
provisions of the applicable state, local, or foreign law or by distribution
directly to the Participant.

 

(c) A payment may be made to pay the Federal income tax at the source on wages
imposed under Code Section 3401, or the corresponding withholding provisions of
applicable state, local, or foreign tax laws, as a result of payment of the FICA
amount and/or the state, local, or foreign tax amount, and to pay the additional
income tax at source on wages attributable to the pyramiding under Code
Section 3401 wages and taxes.

 

13



--------------------------------------------------------------------------------

However, the total payment to or on behalf of the Participant pursuant to this
acceleration provision may not exceed the aggregate of the FICA, state, local,
and/or foreign tax amount, and the Federal income tax withholding related to
such FICA, state, local and/or foreign tax amounts.

Article 16. Effective Date of the Plan

16.1 Effective Date

The Plan was originally effective as of January 1, 2005. The Plan as amended and
restated hereby is effective as of January 1, 2009.

IN WITNESS WHEREOF, WHIRLPOOL CORPORATION has caused this Plan to be executed
below by its duly authorized representatives this _19th day of December, 2008.

 

WHIRLPOOL CORPORATION By:  

/s/    David A. Binkley

  David A. Binkley,   Senior Vice President   Global Human Resources

ATTEST:

 

By:

 

/s/    Robert J. LaForest

  Robert J. LaForest,  

Associate General Counsel

and Assistant Secretary

 

14



--------------------------------------------------------------------------------

Supplement A to the Whirlpool Executive Deferred Savings Plan II

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

Article A-1. Purpose, Eligibility and Effective Date

A-1.1 Purpose

This Supplement A to the Whirlpool Executive Deferred Savings Plan II
(“Supplement A”) has been established for the mutual benefit of the Company, its
Subsidiaries and Participants with its primary purpose to supplement retirement
benefits provided by the Whirlpool Corporation 401(k) Retirement Plan to the
extent that benefits under the 401(k) Retirement Plan are limited by
(i) Section 401(a)(17) of the Code regarding limits on the amount of annual
compensation that can be recognized under the 401(k) Retirement Plan,
(ii) Section 402(g) of the Code regarding annual limits on elective deferrals
under the 401(k) Retirement Plan, and/or (iii) Section 415 of the Code regarding
the limitations on contributions and other additions to Participant’s accounts
under the 401(k) Retirement Plan. This Supplement A is intended to be an
unfunded deferred compensation arrangement for a select group of management or
highly compensated personnel (within the meaning of the applicable provisions of
ERISA) and shall be administered in a manner consistent with this intent. This
Supplement A shall also be known as the “Whirlpool Executive Restoration Plan”.

A-1.2 Effective Date

The Whirlpool Executive Restoration Plan described in this Supplement A was
originally effective January 1, 2007. The provisions of Supplement A as amended
and restated hereby are effective as of January 1, 2009.

A-1.3 Eligibility

An Employee shall be eligible to participate in this Supplement A under Article
A-3 and Article A-4 if the Employee: (a) is in Band 4 or above, or its current
equivalent under the Company’s position grading system, and (b) makes an
irrevocable election to participate in this Supplement A for the Plan Year.

An Employee shall be eligible to participate in this Supplement A under Article
A-5 if the Employee: (a) is in Band 4 or above, or its current equivalent under
the Company’s position grading system, and (b) has compensation that exceeds the
Annual Compensation Limit. Notwithstanding the preceding sentence, no Employee
who is a Retirement Zone Participant under the terms of the Whirlpool Employees
Pension Plan shall be eligible to participate in this Supplement A under Article
A-5 for Plan Years beginning before January 1, 2010.

A-1.4 Participation

A person who is eligible to participate in this Supplement A shall become a
Participant under this Supplement A as of the first day of the Plan Year next
following the Plan Year during which such person meets the eligibility
conditions described in Section A-1.3 above.

Article A-2. Definitions

A-2.1 Definitions

Whenever used in this Supplement A, the following terms shall have the meaning
set forth below unless the context clearly indicates otherwise. Capitalized
Terms not defined in this Supplement A shall have the meanings ascribed to such
terms in the Plan.

 

A-1



--------------------------------------------------------------------------------

(a) “401(k) Retirement Plan” means the Whirlpool Corporation 401(k) Retirement
Plan, as amended.

 

(b) “Annual Compensation Limit” means $225,000, as adjusted by the Commissioner
of Internal Revenue for increases in the cost-of-living in accordance with Code
Section 401(a)(17)(B).

 

(c) “Automatic Company Contribution Credit Subaccount” means the bookkeeping
subaccount established pursuant to Section A-6.3

 

(d) “Bonus Compensation” means short-term bonus payments designated by the
Committee, provided, however, that short-term bonus payments shall be considered
Bonus Compensation in the year earned and not in the year paid. Notwithstanding
the foregoing, if an Employee is a participant in the Whirlpool Supplemental
Executive Retirement Plan, such Employee’s Bonus Compensation shall be deemed to
be zero ($0).

 

(e) “Compensation” means an Employee’s permanent wages; salaries; shift
premiums; overtime; sales commissions; vacation and holiday pay; and paid leave
for jury duty, bereavement leave and military duty. Compensation shall also
include tax-deferred deposits made on behalf of an Employee under the 401(k)
Retirement Plan or under a plan of the Company which qualifies under Code
Sections 125 or 132(f). Compensation shall also include amounts an Employee
elects to defer under nonqualified deferred compensation plans maintained by the
Company. Compensation shall not include cash payments or the value of benefits
received under the Employer’s Flex Choice flexible benefits program, moving
expenses, tuition expenses and reimbursements for employee purchases.

 

(f) “Contribution Credits” means Participant Contribution Credits, Automatic
Company Contribution Credits, Employer Matching Contribution Credits and Deemed
Matching Contribution Credits.

 

(g) “Employer Matching Contribution Credit Subaccount” means the bookkeeping
subaccount established pursuant to Section A-6.4.

 

(h) “Participant” means an Employee who is eligible to receive benefits under
this Supplement A.

 

(i) “Participant Contribution Credit Subaccount” means the bookkeeping
subaccount established pursuant to Section A-6.2.

 

(j) “Plan Year” means the calendar year.

 

(k) “Restoration Account” means the bookkeeping account created by the Company
for the administration of each Participant’s benefits under this Supplement A.

 

(l) “Total Compensation” means the sum of a Participant’s Compensation and Bonus
Compensation.

 

A-2



--------------------------------------------------------------------------------

Article A-3. Participant Deferral Elections and Contribution Credits

A-3.1 Participant Elections to Defer

Prior to the start of each Plan Year, a Participant shall make an irrevocable
election to defer a percentage between zero (0%) and fifteen (15%) percent of
such Participant’s Compensation and a percentage between zero (0%) and fifteen
(15%) of such Participant’s Bonus Compensation for that Plan Year under this
Supplement A. Such percentages shall be the same percentages that such
Participant elects to defer under the 401(k) Retirement Plan but deferrals shall
be made under this Supplement A to the extent that deferrals cannot be made
under the 401(k) Retirement Plan because of limits under Code Sections
401(a)(17), 402(g) or 415. A Participant’s election for any Plan Year shall also
govern the deferral of such Participant’s Bonus Compensation earned in the Plan
Year but paid in March of the following Plan Year.

A-3.2 Participant Contribution Credits

Credits (“Participation Contribution Credits”) shall be made to the Restoration
Account of a Participant to reflect the amount of Compensation and Bonus
Compensation deferred by such Participant.

Article A-4. Employer Matching Contribution Credits

A-4.1 Employer Matching Contribution Credits

 

(a) For each Plan Year the Company shall make a contribution credit (an
“Employer Matching Contribution Credit”) to the Restoration Account of each
Participant in an amount equal to: (a) one hundred percent (100%) of the first
three percent (3%) of such Participant’s Total Compensation that such
Participant elects to defer under this Supplement A for such year, and (b) fifty
percent (50%) of the next two percent (2%) of such Participant’s Total
Compensation that such Participant elects to defer under this Supplement A for
such Plan Year. The amount of the Employer Matching Contribution Credit for a
Participant shall be reduced by the amount of employer matching contributions,
if any, made for the Participant under the 401(k) Retirement Plan.

 

(b)

Notwithstanding the preceding paragraph (a) of this section: (i) an Employee who
is a Retirement Zone Participant under the terms of the Whirlpool Employees
Pension Plan and who is in Bands 00 – 4a shall not be eligible to receive an
Employer Matching Contribution Credit with respect to any portion of the
Participant’s Total Compensation deferred by the Participant while an employee
of the Employer in Band 00, 01, 02, 03 or 4a for Plan Years beginning before
January 1, 2010, and shall receive an Employer Matching Contribution Credit for
Plan Years beginning before January 1, 2010 with respect to any portion of the
Participant’s Total Compensation deferred by the Participant while the
Participant was not an employee of the Employer in Band 00, 01, 02, 03 or 4a
under the terms described in subparagraph (b)(ii) and paragraph (c) of this
section ; and (ii) a Participant who is a Retirement Zone Participant under the
terms of the Whirlpool Employees Pension Plan and who is in Band 4 shall receive
an Employer Matching Contribution Credit for Plan Years beginning before
January 1, 2010 under a special formula based on the percentage shown in
subparagraph (c) (to the extent permitted under Section 409A), which shall be
reduced by the amount of employer matching contributions, if any, made for the
Participant under the 401(k) Retirement Plan,

 

A-3



--------------------------------------------------------------------------------

 

provided that either (i) the Participant is an Employee on the last day of the
Plan Year, or (ii) the Participant terminated employment due to death,
Disability, or retirement during the Plan Year.

 

(c) With respect to Plan Years beginning before January 1, 2010, for a
Participant who is a Retirement Zone Participant under the terms of the
Whirlpool Employees Pension Plan and who is in Band 4, the amount of the
Employer Matching Contribution Credit for each Plan Year, before reduction as
described in paragraph (b) above, shall be determined by applying the Company’s
matching percentage for that Plan Year by that portion of the Participant’s
Total Compensation that such Participant elects to defer under this Supplement A
for such year, which shall not exceed five percent (5%) of the Participant’s
Total Compensation. Management shall establish performance goals it deems
appropriate for paying the Employer Matching Contribution Credit. Once
established, management in its sole discretion may revise such performance goals
at any time to take into account occurrences other than those occurring in the
ordinary course of business for the Plan Year, or other unusual circumstances,
including but not limited to (1) the sale or purchase of some or all of the
assets or stock of the Company, (2) a material change in the Company’s
debt-to-equity ratio, (3) repurchase by the Company of its stock, (4) issuance
by the Company of new stock, (5) adjustments to earnings and other financial
measures to exclude the effect of unusual or extraordinary items,
(6) acquisitions and divestitures, (7) regulatory or legislative changes, and
(8) accounting changes. The Company’s actual matching percentage for a Plan Year
shall be determined after the end of the Plan Year as the percentage that
applies to the actual performance goal attained by the Company for the Plan
Year, provided, however, that the matching percentage shall not be less than
twenty-five percent (25%).

A-4.2 Timing of Employer Matching Contribution Credits

Employer Matching Contribution Credits for any Plan Year shall be made after the
end of such Plan Year, provided, however, that in the Plan Year of a
Participant’s Separation from Service, such Contribution Credits shall be made
as soon as administratively practicable after the Participant’s Separation from
Service.

A-4.3 Special Rule Regarding 2007 Deemed Matching Contribution Credits

The Company will make a Contribution Credit to the Restoration Account of each
Participant in the Plan for 2007 in an amount equal to the Employer Matching
Contribution Credit that would have been credited to such Participant’s
Restoration Account if such Participant’s bonus paid under the Company’s
Performance Excellence Plan in March of 2007 had been Compensation eligible for
deferral in 2007 under this Supplement A (the “Deemed Matching Contribution
Credit”).

Article A-5. Automatic Company Contribution Credits

A-5.1 Automatic Company Contribution Credits

For each Plan Year the Company shall make a contribution credit (an “Automatic
Company Contribution Credit”) to the Restoration Account of each Participant in
an amount equal to 3% of such Participant’s Total Compensation in excess of the
Annual

 

A-4



--------------------------------------------------------------------------------

Compensation Limit for such Plan Year, provided however, that a Participant who
is a Retirement Zone Participant, as defined in the Whirlpool Employees Pension
Plan, shall not be eligible to receive the Automatic Company Contribution Credit
for Plan Years beginning before January 1, 2010.

A-5.2 Timing of Automatic Company Contribution Credits

Automatic Company Contribution Credits for any Plan Year shall be made after the
end of such Plan Year, provided, however, that in the Plan Year of a
Participant’s Separation from Service, such Contribution Credits shall be made
as soon as administratively practicable after the Participant’s Separation from
Service.

Article A-6. Accounts; Vesting; Earnings and Losses

A-6.1 Restoration Accounts

All Contribution Credits made on behalf of a Participant pursuant to Articles
A-3, A-4 and A-5 of this Plan shall be credited by the Company to such
Participant’s Restoration Account as of the date such Contribution Credit is
made.

A-6.2 Participant Contribution Credit Subaccount

A Participant Contribution Credit Subaccount shall be maintained for each
Participant representing the portion of such Participant’s Restoration Account
resulting from Participant Contribution Credits.

A-6.3 Automatic Company Contribution Credit Subaccount

An Automatic Company Contribution Credit Subaccount shall be maintained for each
Participant representing the portion of such Participant’s Restoration Account
resulting from Automatic Company Contribution Credits.

A-6.4 Employer Matching Contribution Credit Subaccount

An Employer Matching Contribution Credit Subaccount shall be maintained for each
Participant representing the portion of such Participant’s Restoration Account
resulting from Employer Matching Contribution Credits and Deemed Matching
Contribution Credits.

A-6.5 Vesting of Contribution Credits

A Participant shall at all times be vested in his or her Participant
Contribution Credit Subaccount and Employer Matching Contribution Credit
Subaccount. A Participant will attain a fully vested interest in the portion of
his or her Automatic Company Contribution Subaccount attributable to Automatic
Company Contribution Credits after the Participant has earned three years of
vesting service with the Company or a Subsidiary as determined under the 401(k)
Retirement Plan. Prior to that time, such Participant shall have a zero percent
(0%) vested interest in such Automatic Company Contribution Credits.

A-6.6 Investment Options

The Company shall, from time to time, in its sole discretion, select one or more
investment options (which may, but need not, be comparable to the investment
options offered under the 401(k) Retirement Plan and shall not include Whirlpool
Corporation stock) to be made available as the measuring standards for crediting
earnings and losses to a Participant’s Restoration Account. A Participant

 

A-5



--------------------------------------------------------------------------------

may select from such investment options, in a manner established by the Company,
the investment option or options to apply to his or her Restoration Account and
may change such selections, all in accordance with such rules as the Company may
establish. If a Participant fails to make an investment election under this
Section A-6.6, his Restoration Account will be invested in a default investment
fund designated by the Company.

A-6.7 Adjustment of Restoration Accounts

Restoration Accounts shall be adjusted for investment earnings or losses as of
each business day. The earnings or losses to be credited to the portion of any
Participant’s Restoration Account under this Section A-6.7 for any period shall
be equivalent to the amount of earnings or losses which would have been credited
to the Restoration Account if such portion of such Account had actually been
invested in such investment options during such period in the manner selected by
the Participant.

Article A-7. Distributions

A-7.1 Distribution of Benefits

A Participant’s Restoration Account shall be distributed at the time and in the
form of payment specified in Article 7 and Article 4 of the Plan.

Article A-8. Amendment or Termination

A-8.1 Amendment and Termination

The Board of Directors shall have the right to amend this Supplement A from time
to time or to terminate the accrual of benefits hereunder, but any such
amendment or termination shall not reduce any Restoration Account of a
Participant as of the date of the amendment. The Board of Directors may also
elect to terminate this Supplement A and liquidate the Restoration Accounts of
Participants hereunder in accordance with the provisions of Section 12.2 of the
Plan, and in accordance with regulations promulgated by the Secretary of the
Treasury under the Internal Revenue Code, including Section 409A.

 

A-6